The Honorable J.L. "Jim" Shaver State Representative P.O. Box 592 Wynne, Arkansas 72396-0592
Dear Representative Shaver:
This is in response to your request for an opinion concerning a position on the Parkin School Board. Specifically, you note that the term of office of one of the school board directors has expired and that no one was elected at the annual school election held last month to fill the position. With regard to this matter, you have asked for an opinion on the following questions:
  1. May the school board member whose term of office has expired continue to serve until the vacancy is filled? (See Art. 19, § 5 of the Arkansas Constitution, and A.C.A. § 6-14-120(b)).
  2. Is there a vacancy in that office, and may the remaining directors appoint someone to fill that vacancy? (See A.C.A. § 6-13-611(a)).
The questions you have posed were addressed in Op. Att'y Gen. No.94-311, a copy of which is enclosed. It was concluded therein that no "vacancy" exists on the Parkin School Board and that the incumbent should be allowed to continue to serve until his successor is elected and qualified.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:NAH/cyh Enclosure